FILED
                            NOT FOR PUBLICATION                               AUG 01 2014

                                                                          MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                         U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


RYAN CLIFFORD,                                    No. 12-16255

               Plaintiff - Appellant,             D.C. No. 2:11-cv-02935-JAM-
                                                  GGH
  v.

REGENTS OF THE UNIVERSITY OF                      MEMORANDUM*
CALIFORNIA; et al.,

               Defendants - Appellees.


                    Appeal from the United States District Court
                        for the Eastern District of California
                     John A. Mendez, District Judge, Presiding

                              Submitted July 22, 2014**

Before:        GOODWIN, CANBY, and CALLAHAN, Circuit Judges.

       Ryan Clifford appeals pro se from the district court’s judgment dismissing

his 42 U.S.C. § 1983 action alleging federal and state law violations arising from

his participation in his college fraternity’s pledge activities. We have jurisdiction


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 28 U.S.C. § 1291. We review de novo. Stanley v. Trs. of Cal. State Univ.,

433 F.3d 1129, 1136 (9th Cir. 2006) (statute of limitations); Lee v. City of Los

Angeles, 250 F.3d 668, 679 (9th Cir. 2001) (dismissal for failure to state a claim).

We affirm.

      The district court properly dismissed Clifford’s Title IX claim against

defendants and his § 1983 equal protection and First Amendment retaliation claims

against defendant Cody because the statute of limitations had run before Clifford

filed his complaint. See Cal. Civ. Proc. Code § 335.1 (setting forth applicable

statute of limitations for personal injury claims); Colony Cove Props., LLC v. City

Of Carson, 640 F.3d 948, 956 (9th Cir. 2011) (for § 1983 claims, the court applies

the forum state’s statute of limitations for personal injury claims); Stanley, 433

F.3d at 1136-37 (same for Title IX claims).

      The district court properly dismissed Clifford’s § 1983 claims against

defendant Grissom because Clifford failed to allege facts sufficient to show that

Grissom treated Clifford differently because of sex or that Grissom took action

against Clifford because of his protected activity. See Pinard v. Clatskanie Sch.

Dist., 467 F.3d 755, 770 (9th Cir. 2006) (elements of a First Amendment

retaliation claim); Flores v. Morgan Hill Unified Sch. Dist., 324 F.3d 1130, 1134

(9th Cir. 2003) (elements of an equal protection claim).


                                           2                                    12-16255
       The district court properly dismissed Clifford’s Cal. Civ. Code § 52.1 claim

against the University because Clifford failed to allege threats, intimidation, or

coercion by any University representative. See Venegas v. County of Los Angeles,

87 P.3d 1, 14 (Cal. 2004) (“Civil Code section 52.1 does not extend to all ordinary

tort actions because its provisions are limited to threats, intimidation, or coercion

that interferes with a constitutional or statutory right.”).

       The district court properly dismissed Clifford’s negligence and intentional

infliction of emotional distress claims because defendants are generally immune

from tort suits arising from acts or omissions of the entity or its employees. See

Cal. Gov. Code § 815(a) (conferring immunity upon public entities); id. § 820.2

(conferring immunity upon public employees).

       The district court did not abuse its discretion by dismissing Clifford’s claims

without leave to amend because Clifford cannot correct the defects in his

complaint. See Lopez v. Smith, 203 F.3d 1122, 1130 (9th Cir. 2000) (en banc)

(setting forth standard of review and explaining that leave to amend should be

given unless the deficiencies in the complaint cannot be cured by amendment).

       We lack jurisdiction to consider the district court’s orders denying Clifford’s

post-judgment motions for relief from judgment because Clifford failed to file an

amended or separate notice of appeal. See Whitaker v. Garcetti, 486 F.3d 572, 585


                                             3                                   12-16255
(9th Cir. 2007).

      We reject Clifford’s contention that the district court judge was biased

against him.

      Clifford’s request for judicial notice, filed on February 7, 2013, is denied.

      AFFIRMED.




                                          4                                      12-16255